787 N.W.2d 120 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Larry LYVERE, Defendant-Appellant
Docket No. 141115. COA No. 296472.
Supreme Court of Michigan.
September 9, 2010.
Order

On order of the Court, the application for leave to appeal the April 2, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
DAVIS, J., not participating. I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).